       Case 2:18-cv-00968-MV-CG Document 25 Filed 02/08/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

TRAVIS NANEZ,

              Plaintiff,

v.                                                            No. CV 18-968 MV/CG

EVANGELICAL LUTHERAN GOOD
SAMARITAN SOCIETY,

              Defendant.

          ORDER TO NOTIFY THE COURT OF STATUS OF ARBITRATION

       THIS MATTER is before the Court on the parties’ Status Report (the “Report”),

(Doc. 24), filed February 4, 202. In the Report, the parties state that Judge Lynch has

cleared his conflicts check and set this matter for arbitration beginning on October 25,

2021. (Doc. 24 at 1).

       IT IS THEREFORE ORDERED that, on or before July 1, 2021, Plaintiff shall

notify the Court in writing of the status of this case.

       IT IS SO ORDERED.



                                    _____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
